DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I in the reply filed on 07/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation’s..” the first lead-out portion and the second lead-out portion are exposed from at least one surface of the body..” is vague and indefinite. Claim 19 in which claim 20 depends on discloses first and second external electrodes are covering the first and second lead-out portions. The examiner is unclear on how the first lead-out portion and the second lead-out portion are exposed from at least one surface of the body if the first and second external electrodes are covering the first and second lead-out portions as disclosed in claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Ito et al. (US 2008/0290977).
	Regarding claim 15, Ito et al. (figures 1-6 and para 033-0063) discloses a body (11a/11b); an insulating substrate (15c) disposed in the body (see figure 1-2); an internal coil portion (17/16) disposed on at least one of one surface and the other surface of the insulating substrate opposing each other (see figure 2); and a direction indicator (27) including a first conductor layer (see the first conductor layer 27 is on 15b) and a second conductor layer disposed on the first conductor layer (see the second conductor layer 27 is on 15c), and disposed in the body and having one side surface exposed externally of the body (see figures 1-3).
Regarding claim 17, Ito et al. (figures 1-3) discloses an insulating film (15c or 15b)(see also para 0037) disposed between the direction indicator (27) and the body (11a/11b)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Ito et al. (US 2008/0290977).
Regarding claim 13, Choi (figure 1-6 and para 0039-0095) discloses a body having a first surface and a second surface opposing each other, and a third surface and a fourth surface connecting the first surface and the second surface to each other and opposing each other (see figure 2); an insulating substrate (20) disposed in the body (see figures 2-4); first and second coil portions disposed on one surface and the other surface of the insulating substrate opposing each other (see figures 2-4), respectively; a first lead-out portion connected to the first coil portion(see figures 2-4), disposed on the one surface of the insulating substrate, and exposed from the body(see figures 2-4); a second lead-out portion connected to the second coil portion (see figures 2-4), disposed on the other surface of the insulating substrate and exposed from the body (see figures 2-4). 
Choi figure 6 and para 0093 discloses direction indicator 90, but does not expressly discloses wherein the direction indicator disposed in the body and having one side surface exposed externally of the body and an insulating film disposed between the direction indicator and the body.
Ito et al. (figures 1-6 and para 033-0063) discloses wherein the direction indicator disposed (27) in the body (11a/11b) and having one side surface exposed externally of the body (see figure 1-3) and an insulating film (15c or 15b)(see para 0037) disposed between the direction indicator and the body (11a/11b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the direction indicator disposed in the body and having one side surface exposed externally of the body and an insulating film disposed between the direction indicator and the body as taught Ito et al by to the inductive device Choi so as to the reduce the size of the inductive device thereby saving in valuable production cost and also tightly securing the indicator to the inductive device thereby preventing the indicator from falling out or being damaged if the inductive device was dropped.
Regarding claim 15, Choi (figure 1-6 and para 0039-0095) discloses a body (see figures 1-2); an insulating substrate disposed in the body (see figure 2); an internal coil portion disposed on at least one of one  surface and the other surface of the insulating substrate opposing each other (see figure 2-4).
Choi figure 6 and para 0093 discloses direction indicator 90, but does not expressly discloses wherein a direction indicator including a first conductor layer and a second conductor layer disposed on the first conductor layer, and disposed in the body and having one side surface exposed externally of the body.
Ito et al. (figures 1-6 and para 033-0063) discloses a direction indicator (27) including a first conductor layer (see the first conductor layer 27 is on 15b) and a second conductor layer disposed on the first conductor layer (see the second conductor layer 27 is on 15c), and disposed in the body and having one side surface exposed externally of the body (see figures 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a direction indicator including a first conductor layer and a second conductor layer disposed on the first conductor layer, and disposed in the body and having one side surface exposed externally of the body as taught Ito et al by to the inductive device Choi so as to mechanical strength of indicator since the indicator size is thicker which reduces the chances of the indicator being damaged if the inductive device was dropped.
Regarding claim 17, Ito et al. (figures 1-3) discloses an insulating film (15c or 15b)(see also para 0037) disposed between the direction indicator (27) and the body (11a/11b).
Regarding claim 18, Choi (figure 1-6 and para 0039-0095) discloses a first lead-out portion disposed on one surface of the insulating substrate and exposed from the body; and 10 a second lead-out portion disposed on the other surface of the insulating substrate and exposed from the body.
Regarding claim 19, Choi (figure 1-6) discloses first and second external electrodes covering the first and second lead-out portions, respectively.
Regarding claim 20, Choi (figure 6) discloses wherein the first lead-out portion and the second lead-out portion are exposed from at least one surface of the body, the first and second external electrodes are disposed on at least the one surface of the body, and the direction indicator is disposed on the other surface of the body opposing the one surface

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Ito et al. (US 2008/0290977) in further view of Yatabe et al. (US 2017/0018351).
Regarding claim 14, Choi (figure 1-6 and para 0039-0095) discloses all the limitations as noted above but does not expressly discloses the first lead-out portion is exposed from the first and third surfaces, and the second lead-out portion is exposed from the second and third surface, and the direction indicator is disposed on the fourth surface.
Yatabe et al. (figures 13c/25a and para 0073/0088) discloses the first lead-out portion is exposed from the first and third surfaces (see figure 13c), and the second lead-out portion is exposed from the second and third surface (see figure 13c), and the direction indicator (530) is disposed on the fourth surface (see figure 25a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first lead-out portion is exposed from the first and third surfaces, and the second lead-out portion is exposed from the second and third surface, and the direction indicator is disposed on the fourth surface as taught by Yatabe et al to the inductive device Choi so as to make the marker more visible and identifiable to the user.

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0268038) in view of Ito et al. (US 2008/0290977) in further view of Jeong et al. (US 2016/0086720).
Regarding claim 16, Choi (figure 1-6 and para 0039-0095) discloses a first coil layer in contact with the insulating substrate but does not expressly discloses wherein the internal coil portion comprises and a second coil layer disposed on the first coil layer, the first conductor layer and the first coil layer include the same metal, and the second conductor layer and the second coil layer include the same metal.
Jeong et al. (figures 1-3 and para 0055-0056) wherein the internal coil portion comprises and a second coil layer disposed on the first coil layer, the first conductor layer and the first coil layer include the same metal, and the second conductor layer and the second coil layer include the same metal.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design 
wherein the internal coil portion comprises and a second coil layer disposed on the first coil layer, the first conductor layer and the first coil layer include the same metal, and the second conductor layer and the second coil layer include the same metal
as taught by Jeong et al to the inductive device Choi so as to allow for a higher inductance to be obtained while also saving in production cost since less materials is needed to create the inductive device.

Allowable Subject Matter
Claims 1-12 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837